Title: To Benjamin Franklin from Sarsfield, 8 April 1780
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


samdi 8 avril [1780]
Jay Eté tres faché Monsieur que Mr Votre petit fils et vous vous Soyez trouvés Engagés mercredi mais vous pouvez m’en consoler aisement en me donnant Jeudi ou Samedy. Je vous offre ces deux Jours afin que vous Choisissiez celui qui vous sera le plus commode. J’ay Eu si peu lhonneur de vous voir cet hiver que Je desire infiniment que vous ne me refusiez pas. J’espere que Mr De Malesherbes y pourra venir.
Vous Connoissez les sentimens avec lesquels Jay Lhr DEtre Monsieur votre tres humble Et tres obeissant Serviteur
SARSFIELD 
Addressed: a Monsieur / Monsieur franklin Ministre / plenipotentiaire des Etats / unis d Amerique / A Passy
Notation: Sarsefield
